--------------------------------------------------------------------------------


Exhibit 10.35

SETTLEMENT AGREEMENT




SETTLEMENT AGREEMENT DATED MARCH 6, 2006, IS ENTERED INTO BY AND BETWEEN:



 
(I)
ON ONE PART, BY:

 
a.
MEGA CABLE, S.A. DE C.V. (HEREINAFTER REFERRED TO AS “MC”), REPRESENTED BY MR.
FRANCISCO JAVIER R. BOURS CASTELO;

 
b.
MCM HOLDING, S.A. DE C.V., (HEREINAFTER REFERRED TO AS “MCM”) REPRESENTED BY MR.
FRANCISCO JAVIER R. BOURS CASTELO;

 
c.
THE PRIVATE SHAREHOLDERS (AS DEFINED HEREUNDER) ALL REPRESENTED BY MR. RICARDO
RÍOS FERRER,

d.     TELEHOLDING, S.A. DE C.V. (HEREINAFTER REFERRED TO AS “PURCHASER”),
REPRESENTED BY MR. FRANCISCO JAVIER R. BOURS CASTELO (MC, MCM, THE PRIVATE
SHAREHOLDERS AND PURCHASER ARE COLLECTIVELY REFERRED TO AS THE “MC GROUP”), AND



 
(II)
ON THE OTHER, BY:

 
a.
RCN INTERNATIONAL HOLDINGS, INC. (HEREINAFTER REFERRED TO AS “RCN INT.”) AND

 
b.
RCN CORPORATION, INC. (HEREINAFTER REFERRED TO AS “RCN CORP”).

(RCN INT. AND RCN CORP. ARE JOINTLY REFERRED TO AS THE “RCN GROUP”)


(THE MC GROUP AND THE RCN GROUP ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“PARTIES” AND INDIVIDUALLY AS A “PARTY”).




WHEREAS, each of MC and MCM is a company duly organized and validly existing
under the laws of the United Mexican States;


WHEREAS, the PRIVATE SHAREHOLDERS (listed in Exhibit A, attached hereto), are
individuals of Mexican Nationality with the legal capacity to enter into this
Settlement Agreement;


WHEREAS, the representative of each of the MC Group is duly empowered and
authorized to execute this Settlement Agreement, and as of today such powers and
authority has/have not been revoked, limited or modified in any manner
whatsoever;


--------------------------------------------------------------------------------



WHEREAS, RCN INT. is a company duly incorporated and validly existing in
accordance with the laws of the State of Delaware, United States of America and
their representative(s) is(are) duly empowered and authorized to execute this
Settlement Agreement, and as of today such powers and authority has/have not
been revoked, limited or modified in any manner whatsoever;


WHEREAS, RCN CORP is a company duly incorporated and validly existing in
accordance with the laws of the State of Delaware, United States of America and
their representative(s) is(are) duly empowered and authorized to execute this
Settlement Agreement and as of today such powers and authority has/have not been
revoked, limited or modified in any manner whatsoever;


WHEREAS, MC and RCN INT. entered into a Subscription Agreement executed as of
January 19, 1995;


WHEREAS, MC, the PRIVATE SHAREHOLDERS and RCN INT. entered into a Shareholders
Agreement executed as of January 24, 1995;


WHEREAS, MC, the PRIVATE SHAREHOLDERS and CTEC Corporation,  entered into a
Support and Guarantee Agreement, executed as of January 19, 1995, that was
subsequently assumed by RCN Corp. (the Subscription Agreement, the Shareholders
Agreement and the Support and Guarantee Agreement are hereinafter referred to
collectively as the “MC-RCN Corporate Agreements”, each of which is enclosed
hereto as EXHIBIT “B”);


WHEREAS, MCM, assumed MC’s obligations under the MC-RCN Corporate Agreements, as
a result of a spin-off from MC dated November 1st, 2001. 


WHEREAS, on this date, the PRIVATE SHAREHOLDERS, through PURCHASER, entered into
a Stock Purchase Agreement with RCN INT., pursuant to which the latter sells to
PURCHASER all of its shares, rights and interest in MC and in MCM, that is
enclosed hereto as EXHIBIT “C” (hereinafter referred to as the “Stock Purchase
Agreement”).


WHEREAS, on November 14, 2005, RCN CORP filed a motion in the United States
Bankruptcy Court for the Southern District of New York, (“the Bankruptcy Court”)
that is enclosed hereto as Exhibit “D”, relating to the Support and Guarantee
Agreement (the “Bankruptcy Motion”); and
 
WHEREAS, as of November 14, 2005, the MC GROUP, filed an arbitration petition
against RCN INT. before the International Court of Arbitration, of the
International Chamber of Commerce in Paris, France, reference 14098/CCO, that is
enclosed hereto as Exhibit “E” (the “Arbitration Petition”) (generally, the
“Arbitration Proceeding”)


--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, the Parties hereto agree as follows:
 


CLAUSES

 
1.- Settlement.


Except with respect to any claims or disputes arising under the Stock Purchase
Agreement or this Agreement, as of the Closing Date and upon Closing (as such
terms are defined in the Stock Purchase Agreement), each of the members of the
MC Group and of the RCN Group, hereby expressly, irrevocably and unconditionally
agree to finally settle, resolve, dismiss and discontinue all past, present and
future claims and disputes among any of them that ever existed, exist now or may
exist in the future with respect to all periods from the beginning of time until
the Closing Date, including the withdrawal of the Bankruptcy Court Motion with
prejudice and termination of the Arbitration Proceeding with prejudice. Each
Party shall bear its own costs with respect to these proceedings, to the
termination of the Agreements pursuant to Section 2 below and to this
Settlement.




2.- Termination of the Agreements.


As of the Closing Date and upon Closing, each of the members of the MC Group and
of the RCN Group, hereby expressly, irrevocably and unconditionally agree to
terminate and leave without any further legal effect, each of the MC-RCN
Corporate Agreements, including any other agreement, contract or understanding
related to the foregoing other than the Stock Purchase Agreement and this
Settlement Agreement.




3.- Assurances. 


On the Closing Date and upon Closing:



 
(i)
The MC Group shall file with the International Court of Arbitration of the
International Chamber of Commerce an irrevocable withdrawal and dismissal of the
Arbitration Petition and RCN INT. shall file with the International Court of
Arbitration of the International Chamber of Commerce a letter consenting to the
MC Group’s irrevocable withdrawal and dismissal of the Arbitration Petition and
each of the MC Group and the RCN Group shall take any other actions necessary to
terminate the corresponding Arbitration Proceeding; copies of such withdrawal
and such consent letter, as approved by both Parties, are enclosed hereby as
Exhibits “F-1“ and “F-2”; and


--------------------------------------------------------------------------------




 
(ii)
RCN CORP shall file with the Bankruptcy Court an irrevocable withdrawal of the
Bankruptcy Motion; a copy of this withdrawal, as approved by both Parties, is
enclosed hereby as Exhibit “G“; and




 
(iii)
Each of the MC Group and of the RCN Group shall withdraw any other claim or
action filed with any other authority, panel, arbitration institution, mediator
or otherwise, related to each other for whatever reason.





Each of MC Group and RCN Group agree to indemnify and hold harmless each other
if there is any judgment, ruling, order or decree issued by any judicial or
arbitral tribunal or by any other entity that may arise from any claim not
withdrawn pursuant to the terms of this Settlement Agreement. Such indemnity
shall include all costs, including legal fees, incurred by the other party in
the event that the corresponding proceeding is not dismissed by the
International Court of Arbitration of the International Chamber of Commerce or
the Bankruptcy Court. Each Party agrees that it shall not seek or support an
award of sanctions against the other Party arising from the commencement of
either the Arbitration Proceedings or the Bankruptcy Court proceedings and each
Party agrees that upon request by the other Party, it shall cooperate (at the
requesting Party’s sole expense) in opposing the imposition of any such
sanctions against the requesting Party. For the avoidance of doubt, however, the
indemnity contained in this Paragraph 3 shall not include indemnity for
sanctions, or for costs associated with sanction proceedings, if sanctions are
sought or imposed against a Party through any process other than a process
initiated by a Party or an assignee, affiliate or shareholder of a Party.






4.- Mutual Release.




Except with respect to any claims, causes of action, liabilities, or other
obligations arising under the Stock Purchase Agreement or this Agreement or any
other agreements entered into by the Parties in connection therewith, as of the
Closing Date and upon Closing, each of the MC Group and of the RCN Group,
including their respective affiliates, subsidiaries, parent companies,
shareholders, officers, directors, representatives and agents, hereby expressly,
irrevocably and unconditionally releases the other from any and all claims
causes of action, liabilities, or other obligations (whether absolute or
contingent) existing in the past, now or in the future with respect to the
periods from the beginning of time until the Closing Date under the Stock
Purchase Agreement, which relate to or involve the RCN Group’s ownership of the
Shares, the MC-RCN Agreements and all matters relating thereto.


--------------------------------------------------------------------------------



5.- Applicable Law.


This Agreement shall be governed by the laws of the United Mexican States.




6.- Arbitration


All disputes arising under or in connection with this Settlement Agreement shall
be finally settled under the Rules of Arbitration of the International Court of
Arbitration of the International Chamber of Commerce (“ICC”) by a panel of three
arbitrators, two appointed by each of the MC Group and the RCN Group and the
third (to be the Chairman) appointed in accordance with the said Rules. The
arbitration proceedings are to take place in the City of Houston, State of
Texas, United States of America including the issue of the arbitration award.
The arbitration proceedings shall be conducted in English. The Parties expressly
waive any other jurisdiction which may correspond to them by reason of their
current or future domiciles, or for any other reason whatsoever.




7.- Modifications.


This Settlement Agreement, and any of its terms, conditions and provisions may
be modified, amended, altered, supplemented, added to, canceled or terminated
only by mutual agreement in writing signed by the duly authorized
representatives of the Parties.




8.-Counterparts.


This Settlement Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one in the same instrument.




9.-Further Assurances.


The Parties shall, contemporaneously herewith or hereafter, execute such
additional documents and take any other action as may be reasonably necessary to
evidence or give effect to the terms and purpose of this Settlement Agreement.
Failure of Purchaser to obtain any of the necessary authorizations or approvals
referenced in Section 3 of the Stock Purchase Agreement shall have no effect on
the obligations or effectiveness of this Agreement.




10.- Entire Agreement.


--------------------------------------------------------------------------------



This Settlement Agreement, the Stock Purchase Agreement and any other agreements
entered into by the Parties in connection therewith constitute the entire
agreement between the Parties and supersede and replace any and all other
negotiations, conversations, understandings and/or agreements, written, oral,
implied or otherwise.




11. Notifications.


Any notice or communication to be given by the Parties hereunder, shall be sent
to each other by hand, via courier or facsimile, return receipt requested, and
shall be valid as of the date of such receipt, if delivered to the following
addresses:




If to MC GROUP
         
Ave. Miguel Alemán 300 Norte
   
Centro
   
Ciudad Obregón, Sonora
   
85000 México.
         
Attention: Javier R. Bours Castelo.
             
If to RCN GROUP
         
196 Van Buren Street, Suite 300, Herndon, VA. 20170, U.S.A:
   
Attention: Mr. Peter D. Aquino
 







12. Conditionality.


The provisions of this Agreement shall be conditioned upon and shall not be
effective until, the Closing Date and upon Closing being fully consummated
pursuant to the Stock Purchase Agreement.


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement on
the date first above written.




MEGA CABLE, S.A. DE C.V.,:
   
MCM HOLDING, S.A. DE C.V.:
                                     
By:
/s/ Javier Bours
 
By:
/s/ Javier Bours
   
Name: Javier Bours
   
Name: Javier Bours
   
Title: Chairman
   
Title: Chairman
                                     
THE PRIVATE SHAREHOLDERS
                                           
By:
/s/ Ricardo Rios Ferrer
         
Name: Ricardo Rios Ferrer
         
Title: Attorney in Fact
                                           
RCN INTERNATIONAL HOLDINGS,  INC.
 
RCN CORPORATION, INC.
                         
By:
/s/ Peter D. Aquino
 
By:
Peter D. Aquino
   
Name: Peter D. Aquino
   
Name: Peter D. Aquino
   
Title: Chief Executive Officer
   
Title: Chief Executive Officer
 

 



--------------------------------------------------------------------------------